I am unable to agree with the statement contained in the majority opinion that the evidence as to what the respondent told appellant's physician as to his condition prior to the accident was equivocal and different conclusions could be drawn *Page 75 
therefrom, nor can I agree with the conclusion arrived at, viz. that the case should be reversed and remanded for a new trial.
The evidence in question is as follows:
"Q.  Were you called in the draft, Mr. Clark? A. Yes, sir.
"Q.  Were uou accepted? A. No. sir.
"Q.  Do you know why you were not accepted? You can just explain what occurred, if you will? A. Well, I had — I thought quite seriously of this nervous condition, this nervous disorder which I had, and I talked to Dr. Cline about it, and he said he didn't think it would be wise for me to go into the service in that condition; and he gave me a note or a letter to the commanding officer at Fort Douglas, Utah, and I presented this to the examining officer and they rejected me.
"Q.  Now upon you return from Fort Douglas state whether you were called in by who was then the railroad doctor here? A. Dr. Harry L. Willson called me in.
"Q.  Now just a moment so we will be certain here, was Dr. Willson at that time the official railroad company doctor in this community? A. Yes, sir.
"Q.  You say Dr. Willson then called you in? A. Yes, sir.
"Q.  Now just state what occurred? A. He called me in for an examination and after examining me why he asked me why the army didn't take me and I told him I wasn't quite sure what the reason was as they never explained why they didn't take me, and so he called the local draft board and then — I assume that they told him what my trouble was, and he said that he would get in touch with Dr. Wright.
"Q.  Who is Dr. Wright? A. Dr. Wright was the chief surgeon at Salt Lake City.
"Q.  Did he have any official connection with the railroad company, at that time? A. Yes, he was the chief surgeon representing the railroad company.
"Q.  And then what occurred? A. As I recall it, he called Dr. Wright, and after having this talk with him, why, he said that it was okay for me to go back to work.
"Q.  And did you do so? A. Yes sir.
"Q.  You mean you went back to work for the railroad company? A. Yes sir.
"Q.  Can you remember, Mr. Clark, about when it was that you were called in the draft? A. No, I don't remember, exactly, when it was.
* * * * *
"Q.  Now, Mr. Clark, there has been a little confusion here over dates with respect to your war service. I will ask you whether or not it was in the month of April, Nineteen, forty-five, that you talked to Dr. Harry Willson about your being rejected in the service? A. it *Page 76 
could have been, very easily. My memory is not too good on those dates, and it could have been, very easily, yes sir.
"Q.  And at that time, I will ask you if you did not tell Mister Willson that you had been rejected by the Selective Service Board because of these seizures that you had had before? A. No, sir, I didn't say that.
"Q.  What did you tell him about it? A. I told him that they had handed me a small piece of paper, at Fort Douglas, with the word `Reject' typed on the paper, and he asked me what I had been rejected for, and I told him I didn't know exactly what I was rejected for.
"Q.  I will ask you whether on the seventeenth day of April, Nineteen, forty-five, in Dr. Willson's office, when you and he were there alone, if you did not tell him that you had been rejected of the army — been rejected by the army because of the history of epilepsy? A. Well, I told him this — Now, after — I said — It could have been after he called the Selective Service Board and he asked them the reason, and then turned to me, and he says, `How long has these here seizures been carrying on?' and I said, `Well, they dont amount to anything, but,' I said, `I have noticed them since I was in high school.'"
This evidence was not contradicted or questioned and appellant's physician was not called nor was his absence explained. In my opinion the evidence establishes that the physician, and hence the appellant, was advised long prior to the accident involved in this action of the following facts:
1.  That the respondent had been rejected for military service.
2.  That he had suffered "seizures" from the time he was in high school.
3.  That there was some connection between his rejection and the history of "seizures."
The word "seizure" is defined in Webster's New International Dictionary, second edition, as "a sudden attack, as of a disease; a fit." It seems apparent to me that the word was used in this sense in the evidence quoted above and it therefore appears that at the time when the information was given to Dr. Willson, the appellant received substantially all of the information that the respondent then had regarding his previous and existent physical condition, and appellant should not be permitted to rely upon the previous false statements made by respondent. Since it is established by the record that the respondent was an employee of the appellant and, in the absence of fraud, was entitled to the protection of the Federal Employers' Liability Act and of the Safety Appliance Act, the action of the trial court in taking the issue from the jury was correct and the judgment should be affirmed. *Page 77